Citation Nr: 9932996	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for impingement syndrome of 
the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The appellant served in active service from November 
1984 to November 1988.  He also had additional periods of 
service as a member of the Army National Guard between June 
1993 to July 1995, including active duty for training 
(ACDTRA) on September 11, 1994.

In addition, the Board notes that, in a January 1998 VA form 
9 (Appeal to Board of Veterans' Appeals), the appellant 
requested consideration of a claim of entitlement to a 
permanent and total rating for pension purposes.  However, as 
the only issue currently before the Board is that set forth 
on the title page of this decision, this matter is referred 
to the RO for appropriate action.

Furthermore, the Board notes that the issue of entitlement to 
service connection for the residuals of a back injury was 
developed for appellate review but, during a June 1999 Board 
hearing before the undersigned Member of the Board, the 
veteran indicated he desired to withdraw this claim.  As 
such, the appellant's claim has been withdrawn.  See 38 
C.F.R. § 20.204 (1999).


FINDINGS OF FACT

The veteran sustained a right shoulder injury while on ACDUTA 
on September 11, 1994; he was seen on several subsequent 
occasions for residuals of that injury and the evidence is at 
least in equipoise as to whether he currently has impingement 
syndrome of the right shoulder that is causally linked to the 
injury sustained while on ACDUTRA. 



CONCLUSION OF LAW

The veteran's impingement syndrome of the right shoulder was 
incurred while on ACDUTRA.  38 U.S.C.A. §§ 101 (24), 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served in active service from November 1984 to 
November 1988.  He also had additional periods of service as 
a member of the Army National Guard between June 1993 to July 
1995, including active duty for training (ACDTRA) on 
September 11, 1994.  The service medical records for his 
period of active service from 1984 to 1988 show no right 
shoulder disability and it is not contended otherwise.  The 
veteran contends, in essence, that his right shoulder 
disorder is causally linked to an injury sustained in an 
motor vehicle accident while on ACDUTA on September 11, 1994.

A Report of Investigation, Line of Duty and Misconduct Status 
(DD form 261) on file shows that the veteran was involved in 
an automobile accident on September 11, 1994, and that such 
accident occurred while he was in the line of duty.  

Private and VA medical records, dated from September 1994 to 
September 1995, show that the veteran was seen on multiple 
occasions for residuals of injuries sustained in a motor 
vehicle accident sustained on September 11, 1994.  Complaints 
during this time included intermittent right shoulder pain, 
particularly against any resistance.  Treatment included pain 
medication and physical therapy.  When seen in September 
1995, the veteran complained of pain that radiated from the 
scapular blade down the arm, particularly upon raising that 
extremity.  It was again noted that he had had a right 
shoulder injury one year earlier.  Clinical evaluation 
revealed right shoulder pain upon raising the arm above the 
head.  An X-ray examination of the right shoulder was normal 
and no definitive diagnosis was recorded.

The veteran underwent a VA orthopedic examination in 
September 1998.  His complaints at that time included 
intermittent, sharp pain in the right scapular area,  some 
pain upon attempts to raise the right arm over his shoulder, 
and occasional tingling in the right scapular area.  Physical 
examination of the right shoulder revealed full range of 
motion but there was pain at the extremes of motion.  An X-
ray examination was normal.  The examiner opined that the 
veteran's symptoms suggested that he may have an impingement 
or rotator cuff syndrome. 

The veteran testified at a Travel Board hearing, conducted in 
June 1999, that his right shoulder disorder is causally 
linked to an injury sustained in an motor vehicle accident 
while on ACDUTA on September 11, 1994.  He indicated that he 
has had recurrent shoulder pain and occasional tingling in 
the right shoulder region ever since that injury.

It is clear that the veteran sustained a right shoulder 
injury while on ACDUTRA and that he has had recurrent 
symptoms, including pain and tingling, in the shoulder 
region, ever since the injury.  The question is whether there 
is medical evidence of a current diagnosis of a right 
shoulder disability that is causally linked to service.  The 
recent VA orthopedic examination resulted in an impression 
that the veteran "may have" intermittent impingement 
syndrome of the right shoulder, which arguably makes it less 
likely than not that the veteran has a current right shoulder 
disability.  However, the veteran has consistently complained 
of intermittent shoulder pain ever since the injury.  In 
fact, he has been seen on numerous occasions for evaluation 
and treatment of right shoulder symptoms, which have been 
consistent in nature (i.e., pain upon raising of arm, 
tingling in the right scapular region).  While there is a 
paucity of abnormal clinical findings, the most recent 
examination in 1998 did show pain upon extremes of shoulder 
motion and the veteran's symptoms have necessitated 
treatment, including pain medication and physical therapy.  
The Board has also considered the testimony presented by the 
veteran during this appeal, which was consistent with the 
medical evidence of record and credible. 

It is the Board's judgment that the evidence is at least in 
relative equipoise as to whether the veteran has a current 
diagnosis of a right shoulder disability that is causally 
linked to an injury sustained while on ACDUTA.  Accordingly, 
service connection for an impingement syndrome of the right 
shoulder is warranted.    
   







ORDER

Service connection for impingement syndrome of the right 
shoulder is granted. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

